ACCEPTED
                                                                                03-14-00574-CV
                                                                                        4116579
                                                                       THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            2/11/2015 4:49:16 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK


                          NO. 03-14-00574-CV
________________________________________________________________________
                                                               FILED IN
                                                3rd COURT OF APPEALS
                     IN THE COURT OF APPEAL         AUSTIN, TEXAS
         FOR THE                                2/17/2015 8:56:00 AM
                    THIRD JUDICIAL DISTRICT OF TEXAS
                                                  JEFFREY D. KYLE
                            AT AUSTIN                   Clerk
 _____________________________________________________________


                       SHARON LEE HANSON,
                                    Appellant,
                               vs.

                         GUY ROBB COWEN,
                                     Appellee.

 _____________________________________________________________

 On appeal from the 33rd Judicial District Court of Burnet County, Texas
              Honorable Daniel H. Mills, Presiding Judge
 _____________________________________________________________

                     BRIEF OF APPELLEE
 _____________________________________________________________

                                              Marie Eisela Galindo
                                              State Bar No. 00796592
                                              639 Heights Boulevard
                                              Houston, Texas 77007
                                              Tel: 713.299.1510
                                              Fax: 713.651.0776
                                            megalindo@thegalindolawfirm.com

                                              ATTORNEY FOR APPELLEE
                                              GUY ROBB COWEN

                  OBJECTION TO ORAL ARGUMENT
                                        TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL . . . . . . . . . . . . . . . . . . . .Appellant's
                   Brief at VI so excluded pursuant to TRAP 38.2(a)(1)(A).


INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii


STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v


ISSUES PRESENTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . v


OBJECTION TO ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi


STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . vi - 9


SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          10


ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11


PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17


CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17


CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                          ii
                                    INDEX OF AUTHORITIES

AUTHORITY                                                                                        PAGE(S)

Alexander v. Hagedorn, 226 S.W.2d 996, 998 (1950).................................... 16

Gold v. Gold, 145 S.W.3d 212, 213 (Tex. 2004)............................................. 16

In re E.A., 287 S.W.3d 1, 4 (Tex. 2009)........................................................... 15

Nguyen v. Intertex, Inc. 93 S.W.3d 288, 293(Tex.App.-Houston[14th Dist.]
                    2002, no pet)...................................................................... 12

Smith v. Brown, 51 S.W.3d 376, 381 (Tex.App.-Houston[1st Dist.]
                          2001, pet. denied).............................................................. 13

Ryland Enter v. Weatherspoon, 355 S.W.3d 664, 665-66 (Tex. 2011).............. 13

Warren v. Walter, 414 S.W.2d 423 (Tex. 1967)................................................. 12

TEXAS CONSTITUTION, STATUTES AND RULES

TEX. R. APP. P. 26.1 ….................................................................................... 13

TEX. R. APP. P. 26.1(a)(1) …........................................................................... 13

TEX. R. APP. P. 33.1(a)(1)(B)...........................................................................13

TEX. R. CIV. P. 21 …...................................................................................... 14

TEX. R. CIV. P. 21(a) ….................................................................................. 14

TEX. R. CIV. P. 24…........................................................................................ 14

TEX. R. CIV. P. 45 …....................................................................................... 16

TEX. R. CIV. P. 71 …....................................................................................... 16
                                                        iii
TEX. R. CIV. P. 120 …..................................................................................... 15

TEX. R. CIV. P. 121 …..................................................................................... 15

TEX. R. CIV. P. 122…...................................................................................... 15

TEX. R. CIV. P. 306a(5)...................................................................................13

TEX. R. CIV. P. 314 …..................................................................................... 13, 16

TEX. R. CIV. P. 329b(a) …...............................................................................13

TEX. R. CIV. P. 329b(d) …...............................................................................16

TEX. R. CIV. P. 329b(g) …...............................................................................16




                                                        iv
                         STATEMENT OF THE CASE

      On or about August 6, 2013, Appellee Guy Robb Cowen (hereinafter

“Cowen”) filed his Bill of Review challenging the adverse judgment on June 24,

2013. See Hanson's Appendix Exhibit A and Cowen's Appendix Exhibit E.

      On November 20, 2013, the Court set the Bill of Review for hearing on

January 8, 2014, after input from the parties as to scheduling. See Cowen's

Appendix Exhibit A.

      Over three (3) months later, or on April 30, 2014, the trial court entered an

Order granting Plaintiff's Bill of Review. See Hanson's Exhibit C. Months after

the hearing and three (3) days after the Order is entered, on May 2, 2014, Appellant

Sharon Lee Hanson (hereinafter “Hanson”) filed an Answer to the Bill of Review.

See Cowen's Appendix Exhibit B.

      Two months later, Hanson then filed a Motion for New Trial on July 18,

2014. See Hanson's Exhibit D. On August 27, 2014, the trial court denies Hanson's

Motion for New Trial. See Hanson's Exhibit E.

      On September 3, 2014, Hanson filed her Notice of Appeal with this Court.

                              ISSUES PRESENTED

                             ISSUE NUMBER ONE

ISSUES NOT ADDRESSED IN OPENING BRIEF ARE WAIVED. THE FIRST
                                          v
ISSUE BEFORE THE COURT IS WHETHER HANSON'S CLAIM THAT THE
COURT LACKED PERSONAL JURISDICTION IS TIME-BARRED AND
FRIVOLOUS AND IN THE ALTERNATIVE, WHETHER HANSON WAIVED
THIS ARGUMENT GIVEN HER AND HER REPRESENTATION'S CONDUCT?

                              ISSUE NUMBER TWO

ISSUES NOT ADDRESSED IN OPENING BRIEF ARE WAIVED. THE
SECOND ISSUE BEFORE THE COURT IS WHETHER HANSON'S CLAIM
THAT THE COURT ABUSED ITS DISCRETION IN GRANTING THE BILL OF
REVIEW IS TIME-BARRED AND FRIVOLOUS AND IN THE ALTERNATIVE,
WHETHER THE COURT ABUSED ITS DISCRETION IN FINDING THAT
COWEN IS ENTITLED TO DUE PROCESS TO PURSUE HIS BILL OF
REVIEW AND THAT EQUITABLE RELIEF IS WARRANTED?

                       OBJECTION TO ORAL ARGUMENT

         Appellee Cowen understands that Hanson has a right to oral argument absent

certain reasons identified in Texas Rule of Civil Procedure 39.1(a) – (d). Cowen

respectfully objects for each of these reasons to oral argument in this case.

                             STATEMENT OF FACTS

         Cowen and Hanson agreed in April, 2007, to jointly purchase a home and list

Hanson on the mortgage if Cowen paid significant amounts towards the purchase

and mortgage. Cowen and Hanson purchased the home and moved in together on

or about May, 2007. Hanson conceded having made this same agreement with

another man before and she kept that home. (RR at V.4 at Cowen Exhibit 3:21:7-

22:8).

         Almost four (4) years later, on or about Thanksgiving Day, 2010, acrimony

                                          vi
ensued and Hanson asked Cowen to leave. (RR at V.4 at Cowen Exhibit 3:14:3).

Litigation followed the separation. See Hanson's Appendix Exhibit A providing

history to Cause No. 41,742 from Cause No. 38,316 and (RR at V.4 at Cowen

Exhibit 3).

      More specifically, as related to the issues herein, on December 7, 2010,

Cowen sued Hanson in Cause No. 38,316 regarding the fraudulent representations

she made regarding the home purchase and provided the sums spent towards

purchase, renovations, upkeep and in mortgage payments: an initial downpayment

of $41,378.44; $105,246.63 for indoor/outdoor removal/renovations/upkeep;

$47,450.00 in mortgage payments; and $7,000.00 in property taxes. See Hanson's

Appendix Exhibit A.

      Shortly thereafter, at a hearing held January 5, 2011 before another court,

Hanson confirmed the agreement and representation in testifying:

Robb put down the down payment. I don't recall exactly how much it was. Our
deal was he would use the down payment and I would use my credit and we would
live in the house together, make it liveable for the two of us, and then when --- if
the relationship didn't work out and we had to go separate ways we agreed we
would sell the house and split the profit. That was our deal. And we've never
got any of that in writing, but it was a handshake deal between the two of us.
That's the deal that I am more than willing to honor and I will sell that house to
anybody that has the money to pay off the note and I will split the profit with him
and walk away.

(emphasis added)(RR at V.2:18:18-19:25 and V.4 at Exhibit 3:23:2-13).


                                         7
      After discovery, negotiations and the need for a restraining order to allow

Cowen to remove his personal items from the home, the matter was set on the

dismissal docket on May 16, 2013. See Hanson's Appendix Exhibit A at 1-4.

      Neither Cowen nor his attorney received notice of the dismissal docket. See

Cowen's Appendix Exhibit F and Id. On June 24, 2013, neither Hanson nor

Cowen's counsel appeared and the trial court dismissed Cowen's suit against

Hanson. See Cowen's Appendix Exhibit F and Id.

      Immediately upon learning of the judgment from Cowen, a Bill of Review

was filed on or about August 6, 2013. See Hanson's Appendix Exhibit A. Defense

counsel was served with the revised Bill of Review. (RR at V.2:14:4-16:11 and

17:14-20:13).

      On November 20, 2013, after the parties consulted, the Court set the Bill of

Review for hearing on January 8, 2014. See Cowen's Appendix Exhibit A. Hanson

and her attorney appeared at said hearing. (RR at V.2:1-29:10).

      At the hearing, Hanson never moved to continue said hearing. (RR at V.2:1-

29:10). Hanson requested instead that the Bill of Review be denied. Id.

      On April 30, 2014, the trial court entered an Order granting Plaintiff's Bill of

Review. See Hanson's Appendix Exhibit C.

      Three (3) days after the Order is entered, on May 2, 2014, Hanson filed a


                                          8
written Answer. (emphasis added). See Cowen's Appendix Exhibit B.

      Hanson then filed an untimely Motion for New Trial approximately eighty

(80) days after entry of the Order granting relief on July 18, 2014, which is 78 days

after she filed her Answer. See Hanson's Appendix Exhibit D. The Motion for New

Trial is based exclusively upon the testimony of trial and now, appellate counsel,

that he never received the court's order granting Cowen's Bill of Review. See

Hanson's Appendix Exhibit D, RR at V.3:5:24-7:16 and Cowen's Appendix

Exhibits C and D. There is no independent proof in support of the Motion for New

Trial and the two (2) sworn statements appear to differ in one significant respect:

viewing of Clerk's file on April 29, 2014. Id. On August 27, 2014, the trial court,

after allowing for briefing, denied Hanson's Motion for New Trial. See Hanson's

Appendix Exhibit E.

      Appellant Hanson now files an untimely and frivolous appeal, on September

3, 2014, from an adverse order entered April 30, 2014, wherein the Court found she

had appeared to respond to the Bill of Review and that the Bill of Review should

be granted. See Hanson's Appendix Exhibit C and Cowen's Appendix Exhibit B.

Hanson does not appeal the denial of her untimely Motion for New Trial. See

Appellant's brief wherein issues raised are challenges to the two (2) inherent and

explicit findings in the court's Order granting Cowen's Bill of Review on April 30,


                                          9
2014.

                        SUMMARY OF THE ARGUMENT

        The instant appeal is time-barred and frivolous as to both claims for relief.

Hanson is either 96 days too late in filing her Notice of Appeal or is precluded

from challenging the Order in question because she must wait for a final judgment

when a Bill of Review has been granted. In other words, Hanson is precluded from

contesting the April 30, 2014 order at this time or she has sat on her rights and did

not pursue an appeal of the unfavorable Order granting Cowen's Bill of Review

which was entered approximately eighty (80) days before she filed her Motion for

New Trial; 78 days after she filed an Answer; and 191 days after the January 8,

2014 hearing which is at the center of her appeal. It is clear that the Motion for

New Trial was an untimely and frivolous filing at the trial court level used to revert

to the instant claims that were time-barred months before or are before the court

prematurely without a final judgment. Hanson attaches the Motion for New Trial

and the Order denying said Motion in her Appendix to her brief, but its denial is

not raised as an issue before this court. The issues raised in Hanson's appeal

expressly pertain to the appearance finding by the trial court and the granting of

Cowen's Bill of Review.

        In the alternative and without waiving the foregoing, Hanson and her


                                           10
attorney's conduct confirmed appearance in the lawsuit when they appeared for a

hearing, set months in advance with their input, for the Bill of Review that was

served on her trial counsel six (6) months prior to said hearing.

         Moreover, in the alternative and without waiving the foregoing arguments,

Cowen is not absolutely precluded from due process and equitable relief by way of

a Bill of Review after the court lost plenary power. His Bill of Review

demonstrates why the relief requested squarely addresses why his facts, procedural

posture, merits of his original case, record before the court and why, for his case, it

is the remedy pursued necessitating the favorable finding of the court on April 30,

2014.

         Hanson is precluded from raising her claims and they must be rejected. In

the alternative and without waiving the foregoing, her claims are wholly without

merit.



                        ARGUMENT AND AUTHORITIES

                               ISSUE NUMBER ONE

ISSUES NOT ADDRESSED IN OPENING BRIEF ARE WAIVED. THE FIRST
ISSUE BEFORE THE COURT IS WHETHER HANSON'S CLAIM THAT THE
COURT LACKED PERSONAL JURISDICTION IS TIME-BARRED AND
FRIVOLOUS AND IN THE ALTERNATIVE, WHETHER HANSON WAIVED
THIS ARGUMENT GIVEN HER AND HER REPRESENTATION'S CONDUCT?

                               ISSUE NUMBER TWO
                                           11
ISSUES NOT ADDRESSED IN OPENING BRIEF ARE WAIVED. THE
SECOND ISSUE BEFORE THE COURT IS WHETHER HANSON'S CLAIM
THAT THE COURT ABUSED ITS DISCRETION IN GRANTING THE BILL OF
REVIEW IS TIME-BARRED AND FRIVOLOUS AND IN THE ALTERNATIVE,
WHETHER THE COURT ABUSED ITS DISCRETION IN FINDING THAT
COWEN IS ENTITLED TO DUE PROCESS TO PURSUE HIS BILL OF
REVIEW AND THAT EQUITABLE RELIEF IS WARRANTED?

A.    BOTH CLAIMS FOR RELIEF ARE TIME-BARRED AND

FRIVOLOUS

      1.     Claims for Relief are Time-Barred as Too Late or Premature

      Hanson raises claims for relief that were squarely addressed by the trial court

after the January 8, 2014, Bill of Review Hearing and decided on April 30, 2014 by

written order. In that order, Judge Mills granted Cowen's Bill of Review. See

Hanson's Appendix Exhibit C. If a court grants the bill of review, that order is not

appealable because it is interlocutory. Warren v. Walter, 414 S.W.2d 423 (Tex.

1967). It can be appealed only with a final judgment on the merits of the

underlying case and is reviewed under an abuse of discretion standard. Nguyen v.

Intertex, Inc. 93 S.W.3d 288, 293(Tex.App.-Houston[14th Dist.] 2002, no pet).

      If the court should find that it can review a grant of a Bill of Review prior to

a final judgment, then Hanson has filed her appeal too late. Three (3) days after the

trial court entered this Order, on May 2, 2014, Hanson filed her written Answer and

Motion for Summary Judgment. See Cowen's Appendix Exhibit B and the Clerk's

                                          12
Record in Cause Number 41,742. Hanson did not file a notice of appeal within 30

days of the challenged order. Ryland Enter v. Weatherspoon, 355 S.W.3d 664, 665-

66 (Tex. 2011). Instead, months later, she files her Motion for New Trial

contesting the entry of the April 30, 2014 Order basing it on her attorney's

conflicting sworn testimony as to whether he looked in the court file on April 29,

2014. See TEX. R. CIV. P. 306(a)(5) and 329b(a) and Hanson's Appendix Exhibit

D and Cowen's Appendix Exhibits C (written oath of attorney) and D (testimony in

court under oath). Upon the denial of her untimely Motion for New Trial, Hanson

attempts to use it as a means to challenge the April 30, 2014 Order, but she is

approximately 96 days too late in filing her Notice of Appeal on September 3,

2014. See TEX. R. APP. P. 33.1(a)(1)(B)(mandating that appellate claims be

timely made), 26.1 and 26.1(a)(1).

      2.     Claims for Relief are Frivolous

      Hanson's appeal is frivolous. Cowen understands that the court reviews the

record from Hanson's viewpoint and decides whether she had reasonable grounds

to believe the judgment could be reversed. Smith v. Brown, 51 S.W.3d 376, 381

(Tex.App.-Houston [1st Dist.] 2001, pet. denied). First and foremost, it is

unreasonable to pursue this appeal when she can settle the suit after testifying

under oath that they made “the deal” to sell the house and split the profits in the

event the relationship soured. (RR at V.2:18:18-19:25 and V.4 at Exhibit 3:23:2-
                                          13
13) and TEX. R. CIV. P. 314. Moreover, it is unreasonable for Hanson to argue she

never appeared in this suit and the court erred on April 30, 2014, in rendering that

finding and then filing a written Answer a few days later to only argue herein four

(4) months later that the trial court was wrong in exercising personal jurisdiction.

Additionally, it is unreasonable for Hanson to claim there was no notice of the new

suit, when the new suit was in hand for at least six (6) months prior to the

underlying January 8, 2014 hearing and then challenging the court's authority to

rule nine (9) months later on that suit in an untimely appeal filed on September 3,

2014, over one (1) year after her attorney had the Bill of Review in hand.

Furthermore, there is nothing reasonable about arguing in her appellate brief that

the court abused its discretion in ruling on April 30, 2014, when it should have

continued the proceeding, wherein she never requested a continuance. All told,

Hanson's two (2) claims for relief should be rejected as time-barred for being

premature or too late and frivolous.

B.  IN THE ALTERNATIVE AND WITHOUT WAIVING THE
FOREGOING, APPEARANCE ENTERED BY HANSON WAIVES FIRST
CLAIM

      In the alternative and without waiving the foregoing, the first issue for

review is whether Hanson and her attorney waived citation and entered an

appearance by their actions. The Clerk had a duty to assign the Bill of Review a

file number. TEX. R. CIV. P. 24. Cowen had a duty to serve Hanson or her
                                          14
authorized representative. TEX. R. CIV. P. 21 and 21(a). According to Rule 21(a),

service can be presumed on the attorney of record. See Hanson's Appendix Exhibit

A and In re E.A., 287 S.W.3d 1, 4 (Tex. 2009). A Defendant's appearance before a

court generally indicates a submission to the court's jurisdiction. TEX. R. CIV. P.

120. In the instant case, Hanson averred in court that she would have filed an

answer or entered an appearance denying the applicability of a Bill of Review if

she had been served with right Bill of Review in this cause number, but that

position is disingenuous given that any written appearance, under the wrong cause

number, was not made until January 3, 2014. See CR 38,316 and (RR at V.2:26:22-

28:1). Moreover, Hanson filed an Answer in response to the Bill of Review,

conceding jurisdiction and waiving service. See Cowen's Appendix Exhibit B and

TEX. R. CIV. P. 121. Furthermore, even if Hanson had succeeded on January 8,

2014 in asserting that her and her attorney's appearance did not constitute service,

she had “twenty (20) days after the Monday next” from January 8, 2014, to

respond to the suit. TEX. R. CIV. P. 122. Approximately 115 days after the hearing,

Hanson filed her Answer and a Motion for Summary Judgment. Consequently,

Hanson wrongly avers that only a scintilla of evidence supported personal

jurisdiction where there was significant law and facts supporting the trial court's

decision entered on April 30, 2014.


                                          15
C.  IN THE ALTERNATIVE AND WITHOUT WAIVING THE
FOREGOING, TRIAL COURT DID NOT ABUSE DISCRETION IN
GRANTING COWEN'S BILL OF REVIEW

      In the alternative and without waiving the foregoing, the next issue for

consideration is whether the trial judge abused his discretion when he granted

Cowen's Bill of Review. A trial judge's authority is broad. A bill of review is

designed to prevent manifest injustice. Alexander v. Hagedorn, 226 S.W.2d 996,

998 (1950). “All pleadings shall be construed as to do substantial justice.” TEX.

R. CIV. P. 45. A court has broad authority to construe the pleading different from

what it is entitled, “if justice so requires,” and in this case, the Court elected not to

construe Cowen's Bill of Review as a Motion for New Trial as Hanson suggests.

See TEX. R. CIV. P. 71. A trial court has discretion to grant a Bill of Review for

“sufficient cause.” TEX. R. CIV. P. 329b(d) and (g) and see TEX. R. CIV. P. 314.

      Cowen was not required to pursue a restricted appeal as a prerequisite to his

Bill of Review. Gold v. Gold, 145 S.W.3d 212, 213 (Tex. 2004). A party may

pursue a restricted appeal if the party believes it can satisfy the elements, but

frequently the bill of review proffers some advantages. It allows the trial court an

opportunity to correct the judgment without having to engage in an appeal. Id. at

214. In a bill of review, a court may consider all the facts but not in a restricted

appeal. Id. Discovery is available in a bill of review, but not in a restricted appeal.

Id. A bill of review allows a party to more easily obtain injunctive relief, if
                                            16
necessary. In conclusion, the trial court did not abuse its broad discretion.

                                      PRAYER
      For these reasons, GUY ROBB COWEN, Appellee, requests that this court

affirm the judgment of the trial court and remand it to the trial court for further

relief. Appellee also requests that he be awarded appellate attorney's fees against

Appellant as she brought a frivolous appeal and to provide him any and all other

relief to which he may be justly entitled.

                                                  Respectfully submitted,

                                                  By:_/s/ Marie E. Galindo__________
                                                        MARIE EISELA GALINDO
                                                  Attorney at Law
                                                  639 Heights Boulevard
                                                  Houston, Texas 77007
                                                  Telephone No. 713.299.1510
                                                  Facsimile No. 713.651.0776
                                                  State Bar No. 00796592
                                                  megalindo@thegalindolawfirm.com
                                                  ATTORNEY FOR APPELLEE,
                                                  GUY ROBB COWEN


                          CERTIFICATE OF SERVICE
      On this day, February 10, 2015, the undersigned counsel provided a copy of

the document referenced-above and related Appendix to Appellant to Attorney

Mr. Richard Mock, Appellant's counsel, via electronic filing and email at
                                             17
richard@mockandbrown.com, mailing address 400 S. Main St. Burnet, TX 78611.


                                 __/s/ Marie E. Galindo_______________
                                 MARIE EISELA GALINDO



                       CERTIFICATE OF COMPLIANCE
      Pursuant to TEX. R. APP. P. 9.4, I hereby certify that this brief contains 2632

words (excluding the caption, table of contents, table of authorities, signature,

proof of service, certification, and certificate of compliance). This is a computer-

generated document created in Microsoft Word, using 14-point typeface for all

text, except for footnotes which are in 12-point typeface. In making this certificate

of compliance, I am relying on the word count provided by the software used to

prepare the document.


                                 __/s/ Marie E. Galindo_______________
                                 MARIE EISELA GALINDO




                                          18
APPELLEE'S APPENDIX
                                     APPELLEE'S APPENDIX
                                      TABLE OF CONTENTS


A – Notice of Setting for Bill of Review Hearing

B – Hanson Answer

C – Affidavit Attached to Hanson's Motion for New Trial

D – Testimony of Attorney Richard Mock under Oath – V.3:5:23-7:16

E – Docket Sheet for Dismissal Docket with Order Noting Neither Side Appeared

F – Notice of Dismissal Docket
                                                                            C A U SE N o 4 1, 7 4 2                   .




GUY R O BB C O W E N                                                                                                                          I N T H E D I ST R I C T C O U R T
                                                                                                   §
            Pl a i n t i f f ,
                                                                                                   0
                                                                                                   .

VS                                                                                                                                            33
                                                                                                                                                       Fd
                                                                                                                                                                                    C I A L D I ST R I C T
                                                                                                   §                                                        J U       D     I
                                                                                                   .
                                                                                                   •
                                                                                                    .

SH A R O N L E E H A N S O N
               Defen d a n t                                                                       §                                              B U R N E T                       C O U N T Y                    , T    E X   A   S




                         < UU               O F SE T T I N G F O R p l A I N T I F F -                                                                                    O F R EV l m
                                              æ TH u                     al : * 1I F I C A T E                                         m C ON



             B ef o r e    th e C o u r t i s a N o t ic e o f S et tin g to h e ar P la in t if f s B i l l o f R e v ie w                                                                                     b a se d o n o n e o f



 s e v er a l d at e s p r o v i d e d b y th e C o u r t A d m i n i st r a t o r f o r t h e p ar ti es t o c o n s i d er                                                                          ,   T he         p ar tie s h av e


 agreed th at th ey            a re av a i lab le o n Jan u ary                    8   ,       2        0 14 ,       a t    1 : 3 0
                                                                                                                                        p
                                                                                                                                            . m    .    To b      e h ear d re g ar d in g P la in t if f s



 B il l   o f R ev i ew    .   T he   p a r tie s r e sp e c t f u l ly a sk fo r an h o u r
                                                                                             fo r sa id h ear in g                                                                   .




              A f te r   d u e c o n s i d e r a t iI o n   ,   t   he    C 0 u r t f iI n d s t h e N o t i c e o f S e t t i n g i s l e g a l l y s u f H c i e n t
                                                                          c o                                                                                                                                                   .




  th e C   o u r t sh a l l c o n s i d e r P l a i n t i f f s B i l l o f R e v i e w                          .




              SI G N E D O N T H E                                       AY OF             .
                                                                                                           .
                                                                                                               ødA* vl m                                          ,       2 0       1 3   .




                                                                                                        P RE DI NG JU DC                                       E




                                                                                                                           Respect f u’ "                   Su b           m itte d               ,




                                                                                                                            By :   _
                                                                                                                                            / 5/       M ar ie E                .   Ga lin d o                                          H
                                                                                                                           At                          at

                                                                                                                            63 9 H e i g h t s
                                                                                                                            H o u st o n , Tex                 as 7 700 7

                                                                                                                           Te lep h          one N os                 ,
                                                                                                                                                                           (4 32 ) 3 6 6      ,             .   83 00/
                                                                                                                                                                           ( 7 13 ) 2 99      ,             .   15 10
                                                                                                                                                                                                                        CO N FO RM IN G CO PY
                                                                                                                                                                                                                        D      ’
                                                                                                                                                                                                                NO        c                       f M e
                                                                                                                                                                                                                  in   th e i o L
                                                                                                                                                                                                                                                     e rk
                                                                                                                                                                                                              Bu r n e t C o u n t y D i s t r i c t O
                                                                                                                                                                                                                                                    O RI GIN A L
                                                                                                                                                                                                          CO PY N OT c o M PA RED T O
                                                                                                                                                                                                                cwa1keDi st r i ct aek .
                                                                                                                                    Fa c s i m       ile N o               .
                                                                                                                                                                                       (7 13) 65 1 0776
                                                                                                                                                                                            .               ,




                                                                                                                                    St a t e   B ar N o            .               00796 592



                                                                                                                                    JA CK Q T ID W E L L
                                                                                                                                                       .




                                                                                                                                    A tt o r n e y a t L a w
                                                                                                                                    3800 E 42 n d S t Fe e t , St e 608
                                                                                                                                                 .                                                  .




                                                                                                                                    CH A SE PL A Z A B U I L D I N G
                                                                                                                                    O de s s a Te x a s 7 9 7 6 2
                                                                                                                                                 ,


                                                                                                                                    T e l e p h o n e N o (4 32 ) 5 52 0 4 4 1 .
                                                                                                                                                                                                        -




                                                                                                                                    Fa c si m    ile N o               .
                                                                                                                                                                                (4 3 2 ) 3 6 7 88 53-




                                                                                                                                    St a t e B   ar N o        .               2 00 2 00 0 0


                                                                                                                                    AT T O RN EY S F O R C O W EN


                                                                                     CE R T I F I C A T E O F SE R V I C E

               On       th i s d a y   ,
                                           N       o       v   e m     be r       13     ,       2   0 13 , 20 13 , t h e      u n d er si g n ed c o u n se l p r o v id ed a c o p y o f th e



dQ ˙     um    n t re f      ren       ed      -
                                                   a       bo    v e to          M   r       .   Ric h a r d      M ock       v i




                                                                                                                                                                                                0




                                                                               C E R T I F æ 1. \                  1 u   o F C O Ie I a        al : B # t k                        u


                                                                                                                                                                                                                ’

               On       O c to b er 17                 .       2 0 13 J a c k
                                                                           .                     Q   .   T id w   e l l, s o f f i c e s p o k e w i t h R i c h a r d M o c k                                      s   a s s i s t a n t




re       ar d in g d a te o p ti o n s f o r sett i n g th e B i ll o f R ev iew                                                    an d th e p arties a g re e d to a settin g o n
     a



Ja n u a r y    8   ,   2 0 14   a t 1 :3 0 p                    . m   .




                                                                                                                                    m ˆ          E E GA L IND O
                                                                                                                                                           .




                                                                                                                          2
                                                                                                                                                         No                       .               41                      ,           7           4       2



GUY          R OB B                C OWE N                                                                                                                                                                    x                                                                            I N                      T HE                                    DI ST R I CT                                                                                C OU R T

VS                                                                                                                                                                                                            x                                                                            B U RN E T                                                       COUN T Y                                                                            T       E X A                        S
                                                                                                                                                                                                                                                                                                                                                                                                                        ,


S HA RO N              L EE               HA N S ON                                                                                                                                                           x                                                                            33
                                                                                                                                                                                                                                                                                                           RD
                                                                                                                                                                                                                                                                                                                                J U D I C I A L                                                                             D I S T R I C T

                                                                                                                                                                  ’
                                                                                       DE -                                             A LLT                                 s               O R                 I           G           I           N       M                        A       N           S W E                R




T O T HE                H ON O R A B L E                                                   J U DG E                                         OF                            S I D                                           C OU R T                                        :

                 C OM E S                     N OW ,                                       S H A                       R O N                         L        E E                                 H A                 N S O N                                     ,                    D e             f       e        n       d           a           n       t           ,                       +n                              r e s p o n s e

                                                          ’
t o         Pl a i n t i f f                                      s            B       土 工 工                            o       £                   R e       v               :       e w                             f           :           -   Le              d            h e r e i n                                                          d o e s                                         h e r e b y                                                             f : 1 e


h    e r         O r i g i n a                                            n s we r                                                  h           e r e o f                                                 a n d                                            a s                             g r o u n d s                                                                    t h e r e o f                                                                           w o u l d
                                                  -   -




s h o w          t h e                 C o u r t                               a s                 f o l l o w s :




                  De    f e n d a n t                                          d e n i e s                                                  e a c h                                   a n d                                       e v e r y                                    ,                   a       1        1                   a           n       d                       s       i       n
                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                    u               .   La              r           ,                t       h           e



                                                                                                                                                                                                                                                                      ’
a l l e g a t i o n s                                                                                                                                                                                                                                                                                                                                                                       Pe
                                                              c o n t a i n e d                                                             + n                           P 1 a : n t : f f                                                                                s
                                                                                                                                                                                                                                                                                               Or g i n a l                                                                                                 t : t : o n                                                              a n d


d    e m a n d s                       s t r i c t                                     p r o o f                                                    t h e r e o f                                                                     b y                                 a                    p r e p o n d e r a n c e                                                                                                                            o f                              t h e


e v i d e n c e                .




                  De    f e n d a n t                                          d e n e s                                                    t h a t                                       P 1 a i n t : f f                                                                                    : s                          e n t                           : t                 1 e d                               t o                                 a                       B i              l l


o f          R e v i e w                          + n                          t h i                   s                    m a t t e r                                           .                                       Nl o                    r e                          p a r t : c u l                                                              a r l                           y       ,                       P           1           a       :       n           t        :       f           f



                                                                                                                                                                                                                                                                                                                                                                                ’
d    e n i e s             t h a t                                a t                  t h e                                    t i m e                                       o f                             f i                     .   Li              n g                          P 1 a i n t : f f                                                                                s                   M       o           t           :           o       n                        f       o       r




Bi l l            o f              R e v : e w                            ,            t       h           a       t                n       o             o           t           h       e       r                       l           e
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                          a       l                r       e       m           e        d
                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                        w       a       s                       a       v   a               i           l       a           b       l           e                t       o




 p La-      i n t i f f                   t o                         t r y                        t o                          s e t                         a s : d e                                                           t h e                                   O r d e r                                             o f                             D : s m : s s a                                                                 :   L                   d       a t e d


 J   u n e           2 4   ,              2       0           1       3    .                               I       n s t e a d                                        ,                       D       e       f               e           n       d           a       n   t                    w           o       u        l           d                           s       h           o       w                   t           h           e                           C       o        u       r       t




 t h a t           P l a i n t i f f                                               f a i l e d                                                      t o                           e x e r c i s e                                                                         d u e                                    d i              l           i       g e n c e                                                   t o                                 f i                 .   Le                       a


 Mo        t i o n         f o r                          N e w                        T r : a l                                                u n d e r                                             t h e                                               e x t e n s i                                            o n s                                    c o n t e m p l a t e d                                                                                                          b y


 Ru        l e       3 0 6 (a )                           .                        I       n                   t h : s                                   c a s e                                              t h e                                               e x t e n s : o n s                                                                                   p r o v i d e d                                                                             u n d e r


                                                                                                                                                                                                                                                                                                                            v           e           d                       N           o       t       :       c           e                           o       f                        t       h           e
    s u c h          r u l e s                ,                       i   f                P           l       a       i        n       t       i    f        f                       h           a       d                               n           o       t                r           e       c       e        i




 D:        s m i s s a 1                      J u d g m e n t                                                           w : t h : n                                                       2 0                                 d a y s                                          a f t e r                                                    t h e                                           d a t e                                             o £                                 s a : d


 J       u d gm e n t              ,          h           a       d                n       o       t
                                                                                                                            y
                                                                                                                                    e       t                     e           x
                                                                                                                                                                                      p
                                                                                                                                                                                              :           r       e               d                           w       h    e           n                       P 1              a           i       n       t           :           f           £                   £           i           l           e       d                        h           e       r




 Mo        t i o n         f o r                  B : 1 1                                  o f                         R e v : e w                                        .                           Be                      c a u s e                                                o f                         P 1 a :                                  n t                     f           f               f a i                               -   Li              n g                          t o


    e x e r c i s e                     h e r                             r : g h t                            s                    u n d e r                                             t h                                             e x t e n s i o n                                                                             o f                             t i m e                                             p e r i o d                                                              o f




                                                                                                                                                                                                                                                                                                                                                                                                                                        CO NFO RM i NG CO PY
                                                                                                                                                                                                                                                                                                                                                                                                                                            "                   ’                        cu

                                                                                                                                                                                                                                                                                                                                                                                                                                            I J% x w
                                                                                                                                                                                                                                                                                                                                                                                                Bu r n e t C o u n t y D i s t r i c t c le r k
                                                                                                                                                                                                                                                                                                                                                                                            CO PY NOT CO M PA RED TO O R IG I N A L
                                                                                                                                                                                                                                                                                                                                                                                               C W a 1 k e Di s M c t C le r k
                                                                                                                   ’
Ru     B中     0 6               (        )   ,       P 1 a :       .
                                                                               Nt l f f                                    s                   M o t                   i       o n                             f       o r                          B .          1 1                                 o f                             R e v            i       e w                          s h o u                       l       d



b ‹/    Bn / e c \                  ,




              W 1F, E F OR E                         ,         P E M0 S E S                                                                    C ON S I DE R E D ,                                                                                      D e          f           e n                 d       a           n       t       ,            S       H A                     R O N                      L       E       E



                                                                                                                                                                   r
BAAN SQN A                                            t h a t                                  P 1 a / n t                                 :           f f                 e                       M o t                :               n                   f o r                                B i l l                                     o f                  Re v i e w                                             b e
                               p r a y _
                                                                                                                                                                                                                            -   o




d n/ d                .




                                                                                                                                                                               Re                      s p e c t f u l l y                                                                           s u b m i t t e d                                                            ,




                                                                                                                                                                               L AW OF F I CE S                                                                                              OF                          MOC K                                &                   B R O WN

                                                                                                                                                                               At t                            o r n e y s                                           a t                             L a w

                                                                                                                                                                               400                                     So               u t h                        M a i n

                                                                                                                                                                               Bu                          r n e t                      ,               T    e       x           a           s                   7           8   6       1    1


                                                                                                                                                                               Ph                          o n e                            ( 5 1 2 )                                        7 5 6
                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                 2931
                                                                                                                                                                               Fa                          x                                ( 5 1 2 )                                        7 5 6
                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                 2933




                                                                                                                                                                                   R I C HA R
                                                                                                                                                                                   St                      a t e                            B a r                        N o                     .                   14242500


                                                                                               CE RT I F I CA T E                                                                                  OF                   S E RV I C E

                                                                                                                                                                                               t r u e                                      a n d                            c o r r e c t                                                            c o p y                                      o f                       t h e
                  .            h    e r e b y              c e r t : f y                                                   t h a t                                     a


                                                                                                                                                                                                                                                                                                             A                                                                                           f a x e d
                                                                                                                                                                                                                                                    gi                                                                                                                w a s
                                                                                                                                                                                                                                            •

                                                                                                                                                           d                                                           Or                                                                                                n s w e r
                                                                                                                                                                                               ’
                                                                               •
                                                                                   Ln                          De f                                            a n t                                                                                          n a
            v e               a n d              f o r e g o                                                                                                                                                                                                                         -   -


  ab
                                                                                                                                                                                                                                                -


                                                                                               g                                   .   E       r       1                           .                   s




                                                                                                                                                                                                                                                                                                                                                      6       3       9                    H       e     i                   h       t       s
  t o         Ms          ,             Ma   r i e             E           .                       Ga          l iLn                   d       o           ,               A           t           t       o       r    n           e           y
                                                                                                                                                                                                                                                                 a       t                               L       a           w       ,                                                                           g


                                                                                                                                                                                                                                                                                                                         n d

  Bl    v d   .                Ho        u s t o n         ,               T           e       x       a   s               7           7       0           0   7               a           n           d               3        8           0       0            E           .                       42                                      S t          r       e       e           t    ,             S       u           i       t       e
                  r



                                                                                                                                                                                                                                                        J    a c k                                       Q                               T i d            w e                         L1                     P L             L           C
   608 ,                                                                                                   9 7                                         a n         d                       t           o               M r                                                                                           .                                                                         ,                                             ,
                                                                                                                                                                                                                                                                                                                                                                              -


                  O d e             s    s a             T e x         a s                             7                   6 2                                                                                                          .
                                                 ,

                                                                                                                                                                                   n d
  At t o r n e y                         a t         L a w             ,                       3 8 0 0                                 E           .               42                                          S t              r           e       e   t        ,                       S           u       i           t       e                6       D       8       ,                    O    d        e       s       s           a       ,




  T     x a s                 7 9 7 62           ,   o n           t               h       i       s           t       h       e                               /                                       d       a y                  o f                     M a y                            ,               2           0       1       4    .




                                                                                                                                                                                               R I C HA R D                                                  D           .                   MO C
                                                                                                                                                                                                                                                                     \\                      H
                                                                                                                                                                                EXHI B I T                                                                                       A




T HE              STA T E                                      OF                   T EXA S
CO U N T Y                                OF                   B URN E T


                                                                                                                                                                                                                                                                                                                                                                                                                                    s o n a 1 t
                      B E F OR E                                                         ME            ,                t           h           e                               u           n           d           e       r           s           :t
                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                     n           e           d                     a    u    t    h       o       r       i       t       y           ,                        p e r                                                               y

                                                                                                                                                                                                                                                                                                                                 m e                      f i r s t                                            d u l y                                          s wo r n
a p p e a r e d                                        R I C HA R D                                                D    .                       MOC K                                                   w h o                                           b e i n g                                             b y

u p o n                       h : s                    o a t h                             d o e s                          s t a t e                                                   a s                                 £ o 1 1 o w s :


                                                                                                                                                                                                                                                                                                                                                                                                                                                    d
                              "
                                                                                                               r e c e i v e                                                            n o t                                   c e                                  t h a t                                       t h i s                        C o u r t                                               h a d                         g r a n t o
                                      I            d d                              n o t
                                                           ’                                                                                                                                                                            o n                              A p r i l                                          2 9                           2       0       1 4                 ,                u n          t               t                       Ju         l y
P1       a i n t                      : £ f                        s                B1 1                            o £                             R e v i e w                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                               ’
                                                                                                                                                                                                                                                                                                                                                                                                                                    B :                         1 1            o   f
                                                                                                                                                                                                O r d e r                                                        G r a n t : n g                                                      P 1 a i n t / f f                                                             s
 17       ,           2014                                     w h e n                         a               c o p y                                      o f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ’
                                                                                                                                                                                                                                                                                     ’                                                                                                                     D e          f       c: n d a n                                t        9
                                                                                                                                                                                                                                                                                                                                  o n             s       e                   t       o
 Re       v : e w                             w a s                             a t t a c h e d                                                     t o                             P 1 a : n t i f £                                                                                        s                R e       s p


                                                                                                                                                                                                                                                                                                 h                                                                t o                             t h e                         D : s t r 1 c
 Mo t : o                         n               f o r                             S u mm a r y                                                J u d g m e n t                                                                     .                                    I                            a d                   g o n e
                                                                                                                                                                                                                                                                                                                                                                                                                                    r                                          t o
     :                            ’                                                                                                                                     k                       t           h           e                       f        i                   e                       j u s t                     a                f e w                               d a y s                               p r 1 o
 c                                                                                                             o                c       h           e       c                                                                                                    -   -


         t e      r   k                   s            O       f           f    :    c    e                t
                                                                                                                                                                                                                                                                                                                                                                                                                            h       a       d                       b     e    e   n
                                                                                                                                                                                                                                                                                                                                              a   n                       O       r       d           e    r
                                                                                                                                                                                                                                                    t        o                           s       e    e                :L £
 pr i 1                                       29           ,                    2    0    1    4               a    n           d                       c       h           e       c               k       e           d
                                                                                                                                                                                                                                                                                                                                                                  ’
                                                                                                                                                                                                                                                                                                                                                                                                          :L 1 c                        a       t                     t   h    a       t
                                                                                                                                                                                            O r d e r                                                            i n                                 t h e                   C o u r t                                    s                       f
                                                                               Th        e r e                     w a s                                    n o
 g   r a n t e d                              .


                                                                                                                                                                                                            :                                                                                A n s w e r                                  t       o                   t       h e                          1 a w s u l                                  .       t             a n d
                                                                                                                                        a n d                                       f i                         Le d                                     a n
 t i      m e         .                            I                   p        r e p a r e d
                                                                                                                                                                                                                                                                                                                                                              4               a           n           d            o b          t       a           l       .   N (: d                     a
                                                                                                                                                                                                                                                o n                              M a y                             2                 2        0       1
                                                                                    S u r nm a r y                                              J u d g m e n t                                                                                                                                                         ,
 Mo t :               o n                         f o r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2 3
                                                                                                                                                                                                                                                                                                                            J u d g m e n t                                                           f o r                     J u l y                                                    ,
                                                                                                                        M o t i o n                                                                     f o r                                           S u mm a r y
 s e t t / n g                                         f o r                             s a : d
                                                                                                                                                                                                                                                                                                                                                                                                               s a i d                                      A n s w e r
                                                  A t                                              t i m e                              w a s                                           I                                   e           v           e        n                   u
                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                      o       n             f i l ng                                              o £
 2014                     .
                                                                                n o                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                a n                                 O r d e r
                                                                                                                                                                                                                                                                                                                  not £i ed                                                           t h a t
                                                                                         f o r                     S u mm a r y                                                                         J u d g m e n t                                                                          ,
 a n d                        M o t                i o n                                                                                                                                                                                                                                                                                                                                                                                        "




                                                               p               La :       n t : f f
                                                                                                                            ’
                                                                                                                                    s                   B           :           1           -                   o           £                   Re               v i e w                                          h a d               b e e n                                 gr ant ec                                                 .



 Gr           a n t               : n g                                -




                                                                                          f u r t h e r                                                 s a y e t h                                                                     n o t                        .

                                  A f f /                      a n t



                                      S I GN E D                                     J    u        -   -
                                                                                                           y       I t                  ,
                                                                                                                                                            2           0       1           4           .




                                                                                                                                                                                                                                                                                                                                                                      t h e                                s a : d                                  R I C HA R D
                                                                                                                                                                                                                            T0                               B E F OR E                                                 ME                    b y
                                                                                                                   AND                                  S WO R N
                                          s u B SCRI B E D                                                                                                                                                                                                                                                                                                                    w i t n e s s                                                     m y                       h a n d
                                                                                                                                                                                                                                                                 c           e           r       t    :           f y            w h : c h
                                                                                                                       18
                                                                                                                                                                                                                                                                                                          -

                                                                                                                                                                            0       1           4                               t           o
                                                                                                                                                                2                                           ,
     D        .       MO C K                                   o n                       J u       -   L
                                                                                                           y                                ,



     a n d
1            s t u £ £          a n d                     t h e n            I            g u e s s                        I                   s gned                                          a n                      o r d e r                                               g r a n t i n g                                                          t h e                  b 1 l t                    o £




2            r e v i ew             七h a t                      Ms       .        Ga l i n d o                                         f : ].           E       d :               +s                               t h a t                                  c o r r e c t ?


                                                                                                                                                                                               ’

3                                                                        MS       .                       GA L I N D O                         :                T h a t                                    s            c           o       r       r       e           c           t                   .




                                                                                                                                                                                                                                                                                                                    ’
                                                                                                                                                                                                                                                                                                                                                                               ki    n g               t h a t
                                                                                                                                                                                                           An d                                                                     y o u
                                                                                                                                                                                                                                                                                                                                                                  a    c
                                                                         T HE                             C OU R T             :                    Ok a y                .                                                                 n ow                                                                        r   e                   a   t    t

4


5            o r d e r      ,           M r           .      Mo     c k ?


                                                                                                                                                                                                                                                                                                                            n e w                        七r + a +                         o n              I 七    ,
                                                                                                                                                                                                           a            mo t i o n                                                                  f o r
                                                                             MR                           MO C K       :                       I         f i l e d
6                                                                                     .




    7         Ju d ge           .




                                                                                                                                                                                                           A 11                             r : g h t                                                   .               Wh a t                           d o                   y o u
    8                                                                        T HE                          C OU R T                :                   Ok a y                 .




                                                                                                                                                                                                                                                                                                                            w a n t
                                                                                                                                                                                                                                                                                                                                                              -        -
                                                                                                                                                                                                                                                                                                                                                                                     ha        t
                                                                                                                                                                                                                                                                                                    y o u
                                                                                                                                                                                                                                                                                                                                                                                w

                                                                                                                                                                                                                   t h a t                                  o r
                                                          o u     w a n t                         t o            c e               1            me              a b o u t
    9          w a n t                            y
                                    -                                                                                  -   -
                                -




                                                                                                                                                   o n               M r                                   Mo               c k ?
                                                                                                                   p u t
                                                                                                                                                                                           .
                                                                     w a n t                               c o                                              ,
10             e v i d e n c e                            y o u
                                                                                                                                                                                                                                                ’
                                                                                                                                                                                                                                                                                                                                                              n e e d                     t o
                                                                                                                                                   Y e s                               i        r                                       I               1           L                   -           -
                                                                                                                                                                                                                                                                                                                    I         j u s t
                                                                                                           MO C K
                                                                                                                                                                                                                                                                .

                                                                                                                           :                                                  s                                .


    11                                                                       MR           .                                                                      ,




    12          c    e s c i £ y              .




                                                                                                                                                                              r i g h 七
                                                                                                           COUR T                                      A 1 1                                                                .
                                                                                 T HE                                                  :
    13

                                                                                                                                               s w o r n )
    14                                                                           ( A 七t                    o r n e y


                                                                                                                                                                                                                    r                   H o             n           o       r                   .
                                                                                                            MO C K             :                   I        d o                        Y               o u
                                                                                 MR           .                                                                       ,
    15
                                                                                                                                                                                  r i g h t                                                             Go                                  a h e a d                           .

                                                                                 T HE                       COUR T                     :                A 1 1                                                                   .


        16
                                                                                                                                                                                                                                                                                                                                                                           n   a m e               i   s
                                                                                                                                                                                                           Le       a s e                               t h e                                               C o u r t                       ,           m y
                                                                                                            MO C K             :                    I £          : c                       p
                                                                                 MR
                                                                                                                                                                                                       .

                                                                                                  .
        17
                                                                                                                                                                                                                                                                                                f r o m                         h e r e                               o r           u p
                                                                                                                           w a n t                          m e                   t o                              t e s 七i f y
                    R:    c h a r d                       1ao c k    .                Do                    y o u
        18


        19          t h   e r e ?
                                                                                                                                                                                                                                                            ’
                                                                                                                                                                                                                                                                                                                i       n e                             J    u s t                  s p e a k                    u p
                                                                                                                                               R E P OR T E R                                              :                Y o u                                   r           e                           £                       .

                                                                                 T HE                       C OUR T
        20


        21          p l   e a s e         .




                                                                                                                                                                                                                                                                                                                                                                               s p e a k                   l o u d
                                                                                                                                                         Y e a h                                           j       u s t                            a s                         l o n g                                     a s                     y o u
                                                                                 T HE                       C OUR T                        :                                       ,
        22

                    e n o u g h                   t h e           c a n               h e a r                     y o u                    .

        23

                                                                                                                                                                                                           My                       n ame                                           j s                             R i c h a r d                                      Mo c k              .                I
                                                                                 MR                   .     MOCK                   :                   Ok a y             .
                                                                                                                                                                                                                                                                                            -




        24

                                                                                                                                                                t h : s                                    m a t t e r                                                                              Wh              e n                 I           r e c e i v e d                                    a
                                                                                                          H a n s o n                          + n                                                                                                              .


        25          r e p r e s e n t                           Sh a r o n




                                                                                                                       J ENN I F E R                                              M                .               F E ST                               ,               C S R
                                                                                                                       ’
                                                                                                                                                               i                                   £o r                         b : 1 1                                                o £                         r e v i e w                                                         t h e                                 c a u s e                                           n umb e r
1                c o p y                 o £              p ]          .   A       :           n t i £ £                       s            m    o     t           -   o       n


                                                                                                                                                                                                                                                                               I                   w a s                               n o t                                   aw a r e                                              u n t i l                                               I
                                                          b jL]                        1           o £            r e v j ew                                   w a s                               3 8 3 16                                   .

2                o n           t h a t                                         .
                                                                                                                                        _




                                                                                                                                                                                                                                                                                                                                                           b 土工工                                     o f                             r e v i ew                                                      o n
                                                                                                                                                       t h e                               h e a r : n g                                                           f o r                                   t h a t
                                                  u p                          + n                 c o u r t                            o n
3                s h ow e d

                                                                                                                                                                                                                                                                                                                                                                                            m a r                            k e d                           t           h r                 o u g h
                                                                                                                                                                                                                                                                   h e                             c       l           e r             k                   h a d
                                                                                                                                                                           + n                     f           a c t             ,                    t
                                                           Bt h                                               1 4              t        h       a t
4                 J   a n u a r y                                                          ,           2 0                                                 ,



                                                                                                                                                                                                                                                                                                                                                   c a u s e                                         n u mb e r                                                      o f
                                                                                                                                                                                                                                                       : t                                 a               n e w
                                                 N u mb e r                                            3 8 3 1 6                        a n d                   h a d                              g : v e n
    5             Ca u s e
                                                                                                                                                                                                                                                                                                                                                                   o f                      r e v i e w                                                      b e
                                                                                                                                                                                                                           七h a t                                              t h e                               b i l l
                                                                   I               had                      £ : 1e d                            a          r e q u e s t
    6              4 17 42                   .




                                                                                                                                                                                                                                                                                                                                                                                            t h a t                                          + n                     C a u s e
                                                                                                                                                                                                                                                                               a n d                                   I               f : 1 e d
                                                                                                             l a c k                    o £                j       u r : s d : c t : o n
    7                 di   -   s    m    i   s s e d                               f o r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i           n
                                                                                                                                                                                                                                                                                                                                                                                                             a p p                       e a r                   a n c e
                                                                                                                                                                                                                                                                                                                       I               m a d e                                     a n
                                                                                                                                                                                                                                          h                                    h       a d
                                                                                                               At                  n o                七 主m e                       ,               t           h o u             g                         ,
        8             Nu       mb e r                     3 8 3 1 6                                .




                                                                                                                                                                                                                                                                                                                                                                                            e d                          w i             t       h
                                                                                                                                                                                                                                                                                                                   e e n                                   s e r                   v
                                                                                                                                                                                                                                 c           l         i           e n t                               b
                                                                                                                                                           r               h       a d                         m
                                                  N u mb e r                                            4 1 7 4 2                   ,
                                                                                                                                                 n o                                                                   y
        9             Ca u s e
                                                                                                                                                                                                                                                                                                                                                                           t       h a t                             m y
                                                                                                                                                                                                                                                                               a s                         a r                         u           e d
                                                                                                                                                                                                                            i    £ f                               h                                                           g
                                                                               i       n           4 1 7 4 2                   .                 T    he                   p ]:            a           :       n t

    10                 c t a t +o n
                                                                                                                                                                                                                                                                                                                                       f o r                               l a c k                                   o f
                                                                                                                                                                                                                            c o                        d : s m : s s
                                                                                                              a r g u e                          my                    mo t i o n
                                                                                               c o
    11                 a p p e a r a n c e
                                                                                                                                                                                                                                                                                                                                                                           e               t h e                                 Co u r t
                                                                                                                                                               N u mb e r                                              3 8 3 1 6                                           w a s
                                                                                                                                                                                                                                                                                                                   -           -
                                                                                                                                                                                                                                                                                                                                                   gav
                                                   n                                                     + n         C a u s e
        12             j       u r i s d i c t i o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                                                                                                                                                                             4 1 7 4 2                                                               A           t             n

                                                                                                                                                                                                                                                                                                                                                   N u mb e r
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .


                                                                                                                                                              e                                                             u n d e r                                                  C a u s e
                                                                                                         a s           a n                  a p p e a r a n c
        13              5ur i s dccon                                                                                                                                                                                                                                                                                                                                                                                    + n                     C a u s e
                                                                                                                                                                                                                                 m a k e                                                   a n                     a p p e a r a n c e
                                                                                                                                                       a p p e a r                                                 o r
                                                                                   I            i n t e n d                             c o
                        t i me                    d        d
        14

                                                                                                                           J a n u a r y                                       Bt h                        .

                                                                       4 1 7 4 2                            o n
        -   -
                           Nu           mb e r
                                                                                                                                                                                                                                                                                                                                                                                                                                                 z y                                 a u               "
                                                                                                                                                                                                                                                                                                                                       o f                         a n                     A p r 1 Jt                                                            1
                                                                                                                                                                                                                            t h e                                  n o t i c e
                                                                                                              Th           e            f i r s t                              I            g o t
            16                                                                                                                                                                                                                                                                                                                             ’                                                                                                             a       x           e       d                m        e
                                                                                                                                                                                                                                                                                                                                                                                                             n           e                       f
                                                                                                                                                                                                                                                                                                                                                                                   七 o           r
                                                                                                                                                                                                                                                    i n t : f f                                                                                    s               a       c                                                     y

                                                                                                                                   4 1 7 4 2                           w a s                               w h e n                            p 1 a
                                                                                                               i n
                               o r d e r                   e n t e r e d
            17                                                                                                                                                                                                                                                                                                                                                                                                                                                               o           n           s e
                                                                                                                                                                                                                                                                                                                                                                                                                                         r       e       s       p
                                                                                                                                                                                                                                                                                                                                                           o       f               t        h            e           r
                                                                                                                                                                                                                                                                                                           c           o p
                                                                                                                                                               o f
                                                                                                                                                                                       -       -
                                                                                                                                                                                                                   I            me a n                                 ,
                                                                                                                                                                                                                                                                                           a                                           y
                                                                                                       me          a               c o p y
                               a n d             e ma i 1 e d
            18                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M a y
                                                                                                                                                                                                                                                                                                                                                                                                 f               l           e d                         o n
                                                                                                                                                                                                                                                                       m e n t                                                                     I               h a d
                                                                                                                                                           f o r                           s u mm a r y                                                        j u d g
                                                           -           -
                                                                                       c o              a      mo c + o n
                               c    o        my
                                                                                                                                                                                                                                                                                                                                                                                                                                             "                       e "                               "


            :: \
                                                                                                                                                                                                                                                                                                                                       s e e                                   + f                   ’                   "
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                       +e                  t               me
                                                                                                                                                                                                                   m e
                                                                                                                                                                                                                                     -


                                                                                                                                                f a x e d                                  t o
                                                                               d               t h      a t        w a s
                                         .   .
                                                           A           n


                                                                                                                                                                                                                                                                                                                                                                                                                                                             7       t           h                         b       u           t
                                                                                                                                                                                                                                                                                                                                                                               i       t         w               a           s       ,               1                                       ,
                                                                                                                                                                                                                                                                                                   b       e               1 :         e v                 e
                                                                                                                                                                           m e                     o n                     J u ]         -
                                                                                                                                                                                                                                                  y            ,
                                                                                                                                                                                                                                                                                   I
                                                                                                        em a : 1 e d                                 七0
                               d    a t e
                                                      -        -
                                                                               a       n       d
            21                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                                                                                                                                                                                                     1 4
                                                                                                                                                                                                                                                                                                                                                           1 7 t h                                                           0                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                 2                                   .

                                                                                                                                                                                                                                         d a y
                                                                                                                                                                                                                                                                                   -       -
                                                                                                                                                                                                                                                                                                               J           u l y                                                             ,
                                                                                                                                                      t h a t                              e x a c t
                                                                           d o u b l e                         c h e c k
                                   +e    t       me
            22
                                                                                                                                                                                                                                                                                                                                                                                                                 h           a d                     f       i           l       e           d
                                                                                                                                                                                                                                                                                                                                                               0       1 4                  I
                                                                                                                                                                                                                   o n                   J u l y                                               1 8 t h                             ,
                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                n e x t                            d a y
                                                                                               t h e           v e r y
                                   t h at                 t i me
            23
                                                                                                                                                                                                                                                                                                                                                               -       -
                                                                                                                                                                                                                                                                                                                                                                                           t h           e                   h e a r i n g                                                            d a t e
                                                                                                                                                                                                                                                                       :           c u t                       e d                         a
                                                                                                                                                                                                                           s u b                      s t
                                                                                                                            a               n e w                  t r i a l                                   ,
                                                                                                        f o r
            24                     七h : s             m o t                        o n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -

                                                                                                                                                                                                                                                                                                                                                               b e e n                                   s e t                                   f o r                           M a y
                                                                                                                                                                                                                                                                       t h a t                                             h a d
                                                                                                                                                                                                   m e n t
                                                                                                              f o r                s u nuna r y                                            j u d g
                                   o n       my                mo t i o n
            25



                                                                                                                                                           J ENN I F ER M
                                                                                                                                                                                                                                                                                               T                           C       S           R
                                                                                                                                                                                                                                          .                    F           E           S               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7




1                £o    r        t o d a y                           a n d                       s u b s c : t u c e d                                                                                c h i Ls                            ,               m y                     m o t                                i               o n                                 £ o r                                               n e w                                       c           r           /       a 1                 ,                a           e



                                                                                                                                                     ’
2                t he            h e a r i n g                                      a t                  t o d a y                                           s               he              a r : n g                                           o n                         t h a t                                      .




                                                                                                                                                                                                                                                                                                              ’

3                                                                                                T HE                            C OUR T                                     :                       We l l                              ,               t           h       e    r       e                           s                           a                       n               o           t           i           c e                             o £                                 s e t t / n g                                                                i n



                                                                                                                                                                                                                                                                                                                                                  2 3 r d                                                                                             1 4                                         w h                 :       c        h
                                                                                                                                                                                                                                                         o n                      J u l y                                                                                                                                     2       0
4                h    e r e            £ o r                   a                s u mm a r y                                                 j       u d gm e n t                                                        s e t                                                                                                                                                                            ,                                                                   ,




                                                                                                                                                                                                                                                 £ o r                            a                       mo t i o n                                                                                  f o r                                           s -                                                             y
                                                  t h at                                                      o r : g i n a 1 1y                                                                                 s e t
5                w a s            -     -
                                                                                        w a s



    6                  u d g m e n t                               o r                      s o m e t h i n g                                                                M r                 .               Mo c k ?
                  j                                                                                                                                              ,



                                                                                                                                                                                                                                                                                                                                                                                                      J u l y                                                     1 7 t h                                             I                f o u n d
                                                                                                         MR                              MOCK                            :                       Y e s                                       s   i           r           .                    T           he                          n                           o n
    7                                                                                                            .                                                                                                           ,



                                                                                                                                                                                                                                                                                                                                      s : g n e d                                                                             a n                             o r d e r                                                   .                    So                              n o
                                                                                                                                                                                                                 h a d                           a l r e a d y
    8                 o u t           t h a t                       o n                     A p r i l                                    2 9 t h                                 y o u

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  h                   I                f       :               1 e             d
                                                                                                                                                                                                                                                                                                                                                                                                      J           u           l                                   1       8 t
                                                                                                                                                                                                 o n                     a n                     o r d e r                                                                s o                                     o       n                                                           y
                                                                                                                                                         g o o d
                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                 i s
        9             s u mm a r y                             j    u d gm e n t

                                                                                                                                                                                                                                                                                                                                                                                                                              t o                                 s e c                                   t h a t                                  .

                                                                                                                                                                                         a n d                           u s e d                                         t h i s                                          s e t t : n g
                                                  i o n                         £ o r                    n e w                           c r + a 1
    10                m y         m o t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ’
                                                                                                                                                                                                                                                                                                      ’
                                                                                                                                                                                                                                                                                                                                                                                                                                                              o u                                 d o n                               t                                e       t

                                                                                                                                                                                                             S e e                                   I                   d   o        n                       t                       k               n           o       w                           w           h
                                                                                                                                                                                                                                                                                                                                                                                                                              y                       y                                                                                                    g

                                                                                                         T&E                             C OUR T                                     :                                               ,
    11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ’

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :           c                   d o e                       s n                              t
                                                                                                                                                                                                                             s : g n                                     : t                  i n                                     A p r i l                                                           ,                   w h y
                                                                                                              o r d e r                                              w h e n                                 I
                                                              o f               t h a t
    12                 a        c o p y

                                                                                                                                                                                                                     ’                                                                                                                                                                        t i l                                   Ms                          .                   G           a       1:                  n d o
                                                                                                                                                                                                                                                                 t               n o c j
                                                                                                                                                                                                                                                 ge
                                                                                                                                                                                                                                                                                                                                                                  u           n


                                                                                                                                                                                     d : d n
                                                                                                                                                                                                                                                                                                                  -           c           e




                                                                                                t : 1
                                                                                                                     -               -
                                                                                                                                                 y           o u                                                             c

    13                  c o m e                  A o               y o u


                                                                                                                                                                                     h       t       ?
                                                                            s o m e t h i n g                                                                r       :       g
                                                 y o u
                                                                                                                                             ,
        14                 s e n t
                                                                                                                                                                                                                                                                                                                                              ’                                                                                                                                                               i       c       e            .                               工
                                                                                                                                                                                                                                                                                                                                                                                                                      d               m               e                       n           o       t
                                                                                                                                                                                                             he                      c l e r k                                        d i d n                                                         t                           s           e           n

                                                                                                             MR              .            M          O       C       K       :                       T

        15
                                                                                                                                                                                                                                                                                                  o r                                         a n y t h : n g                                                                                 •

                                                                                                                                                           r                                 c o o r d : n a t o r
                                o t             n o            n o t i c e                                   f r o m                                 y o u
        16                 g
                                                                                                                                                                                                                                                                                                                                                                                                                                  ’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t       h        e       m

                                                                                                                                                                                                                                         c o o r d i n a t o r                                                                                                        d o e s n                                                           t                       s           e           n           d

                                                                                                             T HE                            COURT :                                                         My
        17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a l l y
                                                                                                                                                                                                                                                                                                                                                                                                                                  Sh                      e                       g e n e r
                                                                                                                                                                                                                                                                                  ’
                                                                                                                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                         c l e r k                                                                                                        i           c
                                                                                                                                                                                                                                                                                                                  o               f           f                                                   .
                                                                                                                                                                                                                                                                                          s
                                                                                                             i t                                                             t o                     t h e
                           o u t                                                            n                                            go e s
        18                                                I         m       e       a            ,
                                            .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ’

                                                                                                                                                                                                                                                                                                                                  t h e m                                                                                                 m               e           a           n                               t           h       a t                          s

                                                                                                                                                                         o u c                           o n c e                                 w e                         s : g n                                                                                                  .                                   I                                                                   ,


                                                          a + +                     t h a t                      s t u f f
        19                  s e n d s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ’
                                                                                                                                                                                                                                                                                                          ’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      o u                                 d : d n                                      t                           e   t

                                                                                                                                                                                                                                 s o                     I                   d o          n                       t                           k               n       o               w                       w           h
                                                                                                                                                                                                                                                                                                                                                                                                                                  y                       y                                                                                                                    g

                                                                                                             w o u l d                                           h a p p e n                                     i
        20                 w h a t                n o r m a l l y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ’

                                                                                                                                                                         ’
                                                                                                                                                                                                                                                                                  h       a                                           e           n           e           d               .                                   I                   k           n e w                                       I                   d
                                                               o £                  i c              .           I                       d i dn                                  t               k       n       o       w               w       h       a           t                                    p           p

        2 1                 a         c o p y

                                                                                                                                                                                                                                                                                                                                                  1           1                                       o u                     r
                                                                                                                                                                                                                                                                                                                                                                                                                                                  -           -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      y           o u                         k n o w                                      ,
                                                                                                                                                                                                                                                 r           e       a d          i       n                                           a                                               y
                                                                                                                                                 o       r       d       e r                     a       £ c             e r                                                                              g
                                                                                            n    e d             a               n
        22                  f :       n a 1 ]- y                        s       :   g
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k           n       o           w               w            h           a           t
                                                                                                                                         ’                                                                                                                                                                                                        d                       I                           d           i           d       n                       七
                                                                                                                                                                                                                                 n           t               t       o            m           e                       a               n
                                                                                                                                                                                 h       a       d               s       e
                                                s u b m : s s i o n s
                                                                                                                                                 a       l l 1
                            t he                                                                                                 y
            23
                                                                                                                                                                                                                                                                                                                                      t o d a y                                                                   w a s                                           s e t                                       h e r e
                                                                                                                                                                         u n t + +                                       I                   s a w                           t h i s
                                                                                t o              七h e                            c a s e
            24              h    a p p e n e d

                                                                                                                         ’
                                                                                                             n                   c               k       n       o       w           .
                                                                                        I        d       o
            25              a g a i n                 ,         s o




                                                                                                                                                                         J E NN I F E R                                                              M           .               F E ST                                           ,                   C               S R
                                                                                                                                                                                                                                                                                                                                                                                                                                          ’
1                                                                                                        MR                  .                       MOCK                                            :                                We l l                              ,                   I               b           e           l           i       e v                     e               t       h a t                               s                       a           1           ]   -            t h                 e



2                t e s t : mo n y                                        I               n e e d                                         t o                                 g i v e                                                      o n                     t h a t                                 .




3                                                                                                         T HE                                           C O I JR T                                                      :                        O k a y                             .




                                                                                                                                                                                                                                                                                                                                                  w i t n e s s                                                                           Y o u r                                                 H o n o r
4                                                                                                            MR                      .                   M OC K                                          :                                I               p a s s
                                                                                                                                                                                                                                                                                                          t h e                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                                                                                                                                                                              t               c o                         r e s p o n d                                                                                M s                      .

5                                                                                                            T HE                                        C OUR T                                                             :                    O k a y                                 .                       Y           o           u               w               a       n                                                                                                                                    ,




    6             G a JL i            n d o ?

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ’
                                                                                                                                                                                                                                                                              ’
                                                                                                                                                                                                                                                                                      d                       上上k                             e               c o                             r e s p o n d                                                       .                               I                    d       o n                          c

    7                                                                                                            MS                      .                   G˘                                  I N DO                                       :                       I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ’
                                                                                                                                                                                                                                                                                                                          ’                                                                                                                                                                                                                                          n
                                                                 ’
                                                                                                                                                                                                                                      I               k       n o w                               h e                             s                   u       n               de              r               o a t h                                 ,                       b       u           t                    I                d          :        d                           c

                                                                                                                                                                         y
                                                                                                                                                                                                 -           -

    8              t h i          n k               i t                  s               n       e       c       e       s               s           a       r




                                                                                                                                                     h i m                                                                            u       r               H o             n           o       r           .
                                                                           i o n                                                                                                                             Y o
        9          w a n t                  c o                  q u e s t                                                                                                               ,



                                                                                                                                                                                                                                                                                                                                                                                                                : o n                                                                                 h : m ?
                                                                                                                 T HE                                            COURT                                                           :                    D o                     y o u                                   w a n t                                                 t o                     q u e s t
    10

                                                                                                                     MS                                                          ˘                   I NDO                                        :                       N o                 .

    11                                                                                                                                       .                       G




                                                                                                                                                                     COURT                                                        :                       O h                                 o       k       a y                                                     A           ] 1                     r i g h t                                       .

                                                                                                                     T HE
                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                          ,
    12
                                                                                                                                                                                                                                                                                                                                                                                                                                              o       t               i       o           n                    f           o       r                   n            e w
                                                                                                                                                                     MOC K                                               :                        T h e                           n e x t                                             t h : n g                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                                                                                      m

    13                                                                                                               MR                          .




                                                                                                                                                                                                                                                                                                                                                                                                                                                          a 1 ]                                                Gr                  o u n d                                              O n e
                                                                                                                                                 r                               h           a           s                       t        w       o                       r       o           u       n           d           s           .                           F           :       r s t                               o £                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,


                                                                                                         H o             n           o                                                                                                                            g
        14           t       r i a ll               ,
                                                                Y o              u       r                                                                   ,



                                                                                                                                                                                                                                                                                                                                                                                  o n                     J a n u a r y                                                                       B t h                            ,               2           0        1           4       .

                                                                                                                                                                                                                                              f o r                       a                       h e a r i n g
                      i                    La       c k                  o £                     j       u r 1 s d i c t i o n
        15                   s         .




                                                                                                                                                                                                                                                                                                                                                                                                      ’
                                                                                                                                                                                                                                                                                                                                                          w a s n                                                                         e       r           v           e       d               .                            My
                              ’
                                                                                                                                         e           s       t           i           m           o       n                            .                       My                      c l i e n t                                                                                                         t                       s

        16               I        v    e
                                                    g
                                                            i    v       e       n               m
                                                                                                         y
                                                                                                                         t                                                                                               y




                                                                                                                                                                                                                                                                                                                                          h           e       r                   c           a u             s e                         n       u m b                               e           r        .                            I                   h a d
                                                                                                                                                                                                                                     w        a       s            + n                            a n             o           t
                                                                                                                                         h           o       u                       h           t
        17               a p p e a r a n c e                                                 ,           I               t                                               g                                       ,



                                                                                                                                                                                                                                                                                                                                                                              a               n e w                               c a u s e                                                       n u m b e r                                                           o r                     a
                                                                                                                                                                 t o                             r e p r e s e n t                                                                                h e r                                       o n
                         n e v e r                          b e e n                              h i r e d
        18
                                                                                                                                                                                                                     ’
                                                                                                                                                                                                                                                                                                                                                                              d               w h e n e v e r                                                                             I                    f o u n d                                                    o u c
                                                                                                                                                                             d       o               n                       c                b       e       l       i       e v e                                   -           -
                                                                                                                                                                                                                                                                                                                                                      a           n



        19                n e w             l aw s u i t                                             ,           s o                                 I



                                                                                                                                                                                                                                                                                                                                                      h a d                                   m a r k e d                                                         o u c                                        t h e                                       o ll d
                                                                                                          b e e n
                                                                                                                                                                 -           -
                                                                                                                                                                                                     t h                         a t                  t h e                               c l e r k
        20                t h a t                       i c                  h a d


                                                                                                                                                                                                                                                                                                                                                          n u m b                                 e r                                 I                   i n u n e d                                              i       a t                 e           1 y
                                                                                                                                                                                                     i           c                        a           n e w                                   c    a u                    s e                                                                                     ,
                                                                n u mb e r                                                                               v       e n
        21                c a u s e                                                                          ,               g :



                                                                                                                                                         C o u r t                                                               o n                      J a n u a r y                                                               Bt h                                        s c a c 3                           -       n
                                                                                                                                                                                                                                                                                                                                                                                                                                      g                   t h                     a t                  ,                   w           e       l            l           ,               s       h   e

                          o b j e c t e d                                            t o                     t h e
        22
                                                                                                                                                                                                                                                                                                          ’
                                                ’
                                                                                                                                                                                                     s               o                            o       u               d       o           n               t                       h           a       v               e
                                                                                                                                                                                                                                                                                                                                                                                          j ur s di                                                   -       c           t i Lo                       n                       c o                          h a v e                                 a
        23                ha          d n               t            b       e       e       n               s       e           r           v           e           d           ,                                                        y




                                                                                                                                                                                                                                                                  H o n o r                                                                       So                              my                      Gr o u n d                                                                  On e                                         j.      s                    t           h       a       t           t   h   e
                                                                                                             o n                             t h a t                                                                 Y o u r                                                                                      .
        24                   he       a r i n g                              y e t                                                                                                           ,




            25               Co       u r t                     o n                  J a n u a r y                                                                   8 t h                                               l a c k e d                                              j ur i s dc t on                                                                                                            .




                                                                                                                                                                                                                         J ENN I F E R                                                                    M           .                   F E ST                                      ,               C       S R
                                                                                           L J




                                                                                                                           CA U S E N o                      .   A 8 3 16




GU Y R O B B CO W E N                                                                                                                                        §                           I N T H E D I ST R JC T C O U R T O F
VS                                                                                                                                                           §                           B U RN ET C O U N T ; T EX A S
                                                                                                                                                                                                                              T
SH A R ON L E E H A N SO N                                                                                                                                   §                           3 3 R D J U D I C I A L D I ST R I C




                                                                                                                                             OR D E R

                                                                                                                                                                                               w as                c alled        fo r           d ism issal           h ea ri n g
On        Ju n e                  24      ,    2 0   1   3,   t   he               ab ov e             en t it led             an d          n u m b er ed               cau se

pu    r s u a n t t o R u l e 16 5 a                              ,
                                                                          Tex       a s R u l es o f C iv il P r o c e d u r e s                                  .




A ppear a n                       ce :

                       .




       Def i Res                                                          ( ) did                     n o t ap p ear                    (     ) ap peared                   i ) by             at to r n ey

                                                                          ( ) di d                    n ot ap p ear                     ( )       ap p ear ed               ( ) by                 at t o r n ey

                                                                            ) did                     n ot ap p ear                     ( )       a p p ea red              ( ) by             atto rn ey



(         O R D E R D ITSM I SSI N G
                  Go o d c a u s e f o r                                               m ain t ain in g                    c a se o n             d o ck et            n o t        h av i n g              b een          sh o w n          ,    I T I S O R D E RE D
                                   s a i d c a se i s h e r e b y D I S M I S S E D                                                fo r w an t o f p ro secu t io n                                 ,
                                                                                                                                                                                                        w     it h       co u r t c o st s t a x ed a g a i n st

      )   Pl a i n t i f f                / Pe t i t i o n        er               ( )          Def en            d an t   / Re s p          o n d en t (              ) P a r ty i n cu r r i n g s a m e                                  ( )     o t h er



 SI G N E D                       on Ju ne 24                 ,       2   0    1
                                                                                   3   .




       ) ORD ER M AI N T A I N I N G                                                             O N D O CK ET
                                     Go o d          cau se fo r                           m ain tain in g                 case             o n   d o ck et            h av in g          b een                sh ow n        ,        T I S O R D E RE D t h                       at

    sa id ca s e is t o r e m a i n o n t h e d o c k e t o f t h is C o u r t                                                                     ,   s u   bj e c t     t o th e follow in g p r e                               -
                                                                                                                                                                                                                                       t r ia l     o rd er :

           1   .               Pa r t i e s          an d                     co u n s el                     ar e         O R D E R E D                         t o            a p p ea r                   b ef o r e

                                                                                                                       fo      r   al t er n a t e d is p u t e r e s o l u t io n                                       th r o u gh             a r b it r at io n      an d       to

                               co m p ly w ith                al l i n st r u ct i o n s a n d                             d ir e c t iv e s o f s a id a r b it r at o r                               .




           2       .           A F in         a l t D a l s et f o r t h e                                           d ay o f       .                                                ,
                                                                                                                                                                                         20    .               ,
                                                                                                                                                                                                                    at                              m   .




            3      .




    A p r e t r i al       -
                                          co n fe ren ce w ith                                  t h e C o u r t m ay b e h el d if re q u es te d                                          ,
                                                                                                                                                                                                   in        w r it in g b y                an y     p ar ty at least               14

    da y s    pD or to t r
                               i al d at e      F a i l u r e t o c o m p l y w it h t h is p r e t r i a l o r d e r m a y , a
                                                                               .
                                                                                                                                                                            -
                                                                                                                                                                                                                                  t     t   he      d is c r e t i o n      of     th e

     C o u r t , s u b j e c t  t h e d e f a u ltin g p m w         t o s an ct io n s a s p r o v id ed u n d e r th e                                                                                                               T ex as              R u l es   of        C iv it

     Pr o   ced u r e                 .




            SI G N E D                         on on J un e 24                              ,   2 0   1   3   .




                                                                                                                                                             Dan        H       .   M ills ,        P       r e s   idin    g J u d g e                                           IL E D

                                                                                                                                                                                                                                                                  * l JU
                                                                                                                                                                                                                                                                            W 4 2013
                                                                                                                           E                B l了                                                                                                                         姓 ン
                                                                                                                                                                      1
    -




                                                                                                                              C          U SE N o          .       A           8a. 5


GU Y R O B B C O W E N                                                                                                                               §                                          I N T H E D I ST R I C T C O U R T O P
                                                                                                                                                                                                B U RN ET CO -           , -
VS                                                                                                                                                   §
                                                                                                                                                     §                                          33RD J U D    I C刀 山   D I ST R I CT
SH A R O N L E E H A N SO N

                                                                                                                  N O H C E-                         _                                    o c KE F


                                                                                                                                                                                                                          r t o ET ex as               Ru l e          16 5 a ,             Tex     as R u l es o f
                 Pu r s u    an t t o R u l e 6                           ,
                                                                              R u l es           of   j u d i c i a 1 A d m i n i s t r a t i o n Su p r e m e C o u
                                                                                                                                                                   ,
                                                                                                                                                                                                                                                  ,


                                                                                                                                                                                                                                                                                on          t h e    D i s m i ss a l
                                                                                                                       Ju d i c i a l D i s t r i c t C o u r t M s
                                                                                                                         ’d
                                                                                                                                                                                                                          c ase h as b een                        se t
C iv tl        Pr o c ed u r e an d             l o c al                      r u l es       of        th e 33                                                                                          ,    t


                                                                                                                                                                                                                                                       Bu    m et C ou n ty                             Tex   as,       a       t

                                                     0 13                     c o m m e n c in g a t 8 : 3 0 A M                                in   t h e N o r t h C ou r th o u se A n n ex                                                    ,
                                                                                                                                                                                                                                                                                                    ,
Dock           e t fo r   Ju n e      2 4   ,   2

                                                                                                                                           se i s sh o w n fo r it t o
                                                                                       w an t o f p r o secu t io n u n l ess g o o d c au
w h i c h t im e t h e C o u r t i n t e n d s t o d i s m i s s s u c h c a s e f o r

be      m ain t ain ed o n th e d o ck et                                       .




                                                                                        E T U N L E SS                                                                                                                                                                 lea st               sev en      (7)   day               s
                 T H I S C A SE W I L L N O T B E M A I N T A I N E D O N T H E D O C K                                                                                                                                                                 ,   a t



                                                                                                                                                                                                                                                      set tin g                 ou t         s p ec i li c    facts
                                                                                                               it t en        m otion       is       ti l ed           w ith                    th e             D ist ric t         C ler k
                      th e   d i s m i s s al             h e ar i n g
pr i o r       t o                                                                           a    w        r
                                                                                     ,
                                                                                                                                                                                                                                                        o e ac h
                                                                           e d o ck et                                                                                           i   t h a c o p y o f su c h m o t i o n b e i n g f u r n i s h e d t
sh o w i n g g o o d c au s e f o r m ai n t ain i n g t h e c ase o n t h
                                                                                                                                                                           w
                                                                                                                                                               ,


                                                                                                                                                                                                                     all t im el y f il ed             M o tio n s to                         M     ain t ain   ,   o       n
                                                                                                  O   r al h ear in g s w ill b e co n d u c t ed o n
                                                                              p ar t y
                                                              -
o p p o sin g c o u n sel o r p r o                               s   e                  .



                                                                                                                                                                  Y T H E C OU RT
t h e d a t e an d t im e se t o u t ab o v e                                        ,       N O M O T I O N T O M A I N T A I N W I L L B E C O N SI D E R E D B
W IT H O L T A N O R A L H E A R I N G                                                                 .




                                                                                                                                                                                                                                                          i li en c e
                                                                                                                sh all n o t b e c o n s i d er ed                                   go od                  c au se u n l ess it ap p ear s th at d u e d     g
                  A tac k          of ser vi ce o n                             an y p ar t y

’   "    be

                  .                   X
o f an y p ar t y seek i n g t o h av e t h e c a se m a:n t ain e
                                                                               :             :                       ,    ar t y h a . . . ’ "

                                                                   d o n th e d o ck et of t h i s C ou r t t o d et er m in e t h
                                                                                                                                                         ed . .
                                                                                                                                   e st at u s o f an y su c
                                                                                                                                                                                          Fu r t h . ’                "   tio .      ’    " i   . ’ "         "        ,   it    s h al l b e t h e d u t y
                                                                                                                                                                                                                                                                                                                            h
                                                                          rm atio n in an y M                                                                                             o t io n t o M ain t ain o n t M s d o ck et                                                  .



ba n k     r u p t c y p r o c eed i n g s an d i n c lu d e su c h in fo
                                                                                                                                                                                          he            C ou rt               m ay       r efer        it    to            al t er nat i ve              d is p u t e
               In t h e ev e n t t h e c a s e i s m ai n t a in e     d  o n t h e d o ck et ,                                                                                       t



                                                                                                                              15 3       T ex   as c iv il                     P r acti ce                       an d         R em ed ies             C o d e              Al t er nat ed D i s p u t e
r es o l u t i o n p r o c ed u r e p u r su an t t o C h ap t er
                                                                                                                                                                                                                                                                   ,
                                                                                                                                     ,


                                                                                                                                                                                   r t an d t ax ed as c o u r t
Re s o l u       ti o n Pr o c ed u r es              .      F e e s f o r t h e a l t e r n a t i v e d i s p u t e r e s o 0u t i o n s h a l l b e s e t b y t h e C o u
                                                                                                                                                      t e r e s o l u t i o n , t he c a s e m ay b e c al l e d
c o st s   .    If   m ai n t ain ed o n                   t h e d o c k et b u t n o t r ef er r ed t o an a.t em a t i v e d is p u

                                                          ll o w i n g t h e c al l o f t h e d i sm i ssal d o c k e t , o r s e t
                                                                                                                                               o r t r ial at a l at er d a t e,          ep e n d in g o n t h el                                                              d
fo r     tr i al i m m ed i a t el y f o
                                                                                                                                                   f o r c all t o t r i    a l i m  m e d i a t el y f o l l o w in g
c i rc u m st an c e s         .    T hi s      n o       t i c e sh al l b e c o n si d er ed a N o t i c e o f T D al Se t t i n g

th e d i sm i ssal h ear in g                   .




                  If ma n t a n e d                 on t h e d o c k et an d s et fo r t ri al at a lat er d ate                                                                            ,
                                                                                                                                                                                                t   he           c ase m ay b e c o n t i n u e d t h e r e af t er o n l y f o r

                                                       e t er m i n e d b y t h e C o u r t
v ah d a n d c o m p e l h n g r e a s o n s t o b e d
                                                                                                                                                                       .




                                                                         T H E D I SM I SSA L D O C K ET                                                                                                                                                                                    EX C EPT F O R
           I N G S W I L L B E M A D E FO R T H I S C A SE P R I O R T O
                                                                                                                                                                                                                                                                                    ,
N O S˘
E NT R Y O F A N A G R E E D F I N A L J U D G M E N =
                                                                                                                                     .




 SI G N ED :              M a y 16     ,   2 0 13         .




                                                                                                                                                                               C as i e             W       al k er       ,   D is t r i c t C l e r k
                                                                                                                                                                               170 1 E a s t                     P o lk       S t r e e t Su i t e 9 0
                                                                                                                                                                                                                                          ,



                                                                                                                                                                               Bu    m et           ,
                                                                                                                                                                                                            T


                                                                                                                                                                               B
                                                目



Th c   fo r e g o i n g N o t i c e w a s m ai l e d t o th
                                                            e
                                                                p ar t y / p ar d e s l is t e d b el o w   by u s   .   M al l   o n M a y 16   ,   20 13   ,




CO PI ES T O :



M A R IE E G A L IN D O
 310 w W A L L ST R E ET S U IT E 4 11
 M ID L A N D T X 7 970 2

RICH A RD D M O C K   .




400 s M A I N
BU R N ET T X 786 11



Case      F il e